Name: Regulation (EC) No 788/2004 of the European Parliament and of the Council of 21 April 2004 amending Council Regulation (EC) No 2236/95 and Regulations (EC) No 1655/2000, (EC) NoÃ 1382/2003 and (EC) No 2152/2003 with a view to adapting the reference amounts to take account of the enlargement of the European Union
 Type: Regulation
 Subject Matter: EU finance;  European construction;  environmental policy;  management
 Date Published: nan

 30.4.2004 EN Official Journal of the European Union L 138/17 REGULATION (EC) No 788/2004 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 21 April 2004 amending Council Regulation (EC) No 2236/95 and Regulations (EC) No 1655/2000, (EC) No 1382/2003 and (EC) No 2152/2003 with a view to adapting the reference amounts to take account of the enlargement of the European Union THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71(1), Article 80(2), Article 156, first paragraph, and Article 175 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee, After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: In order to take account of the enlargement of the European Union, the reference amounts should be adapted in the following Regulations:  (EC) No 2236/95 of the Council of 18 September 1995 laying down general rules for the granting of Community financial aid in the field of trans-European networks (2),  (EC) No 1655/2000 of the European Parliament and of the Council of 17 July 2000 concerning the Financial Instrument for the Environment (LIFE) (3),  (EC) No 1382/2003 of the European Parliament and of the Council of 22 July 2003 on the granting of Community financial assistance to improve the environmental performance of the freight transport system (Marco Polo Programme) (4), and  (EC) No 2152/2003 of the European Parliament and of the Council of 17 November 2003 concerning monitoring of forests and environmental interactions in the Community (Forest Focus) (5), HAVE ADOPTED THIS REGULATION: Article 1 Article 18 of Regulation (EC) No 2236/95 shall be amended as follows: 1. the heading Budgetary Resources shall be replaced by the heading Funding; 2. the first paragraph shall be replaced by the following: The financial framework for the implementation of this Regulation for the period 2000 to 2006 shall be EUR 4 874,88 million. Article 2 Article 8 of Regulation (EC) No 1655/2000 shall be amended as follows: 1. the heading Duration of the third phase and budgetary resources shall be replaced by the heading Duration of the third phase and funding; 2. Paragraphs 1 and 2 shall be replaced by the following: 1. LIFE shall be implemented in phases. The third phase shall start on 1 January 2000 and shall end on 31 December 2004. The financial framework for the implementation of the third phase for the period 2000 to 2004 is hereby set at EUR 649,9 million. 2. The funding allocated to the actions provided for in this Regulation shall be entered in the annual appropriations of the general budget of the European Union. The available annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective. Article 3 Article 13 of Regulation (EC) No 1382/2003 shall be amended as follows: 1. the heading Budget shall be replaced by the heading Funding; 2. the first paragraph shall be replaced by the following: The financial framework for the implementation of the Marco Polo Programme, for the period 1 January 2003 to 31 December 2006, shall be EUR 100 million. Article 4 Article 13 of Regulation (EC) No 2152/2003 shall be replaced by the following: Article 13 1. The financial framework for the implementation of the scheme for the period 2003 to 2006 shall be EUR 65 million, of which EUR 9 million can be used for fire prevention measures. 2. The annual appropriations shall be authorised by the budgetary authority within the framework of the annual budgetary procedure and the limits of the financial perspective. Article 5 This Regulation shall enter into force on the third day following the day of publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 21 April 2004. For the European Parliament The President P. COX For the Council The President D. ROCHE (1) Opinion of the European Parliament of 9 March 2004 (not yet published in the Official Journal) and Council Decision of 5 April 2004. (2) OJ L 228, 23.9.1995, p. 1. Regulation as amended by Regulation (EC) No 1655/1999 of the European Parliament and of the Council (OJ L 197, 29.7.1999, p. 1). (3) OJ L 192, 28.7.2000, p. 1. (4) OJ L 196, 2.8.2003, p. 1. (5) OJ L 324, 11.12.2003, p. 1.